Citation Nr: 0927903	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for the receipt of 
Department of Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had recognized guerilla service from January 1945 
to September 1945.  He died in October 2003.  The appellant 
is the Veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2007 by 
the VA Regional Office (RO) in Manila, Philippines, which 
denied entitlement to nonservice-connected death pension 
benefits.

The Board notes that in July 2007, the appellant requested a 
hearing before the Board.  However, the appellant failed to 
appear for the scheduled hearing in January 2009.  Her 
request for a hearing is deem withdrawn.  

The Board notes that in June 2009 the appellant submitted 
documents directly to the Board for its consideration with a 
waiver of RO review.  These documents arrived well after the 
90 day window granted the appellant upon certification of the 
appeal to the Board in December 2008.  All the documents were 
duplicative of documents already in the record and already 
considered by the RO.  Additionally, a waiver of initial RO 
review has been submitted.  No additional action is needed.  


FINDING OF FACT

The Veteran had recognized guerilla service from January 1945 
to September 1945. 





CONCLUSION OF LAW

The requirements for basic eligibility for VA death pension 
benefits based on qualifying service by the Veteran have not 
been met.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  In general, a surviving spouse of a 
veteran who served 90 days or more during a period of war may 
be entitled to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 1541 (West 2002).  

"Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "veteran of any 
war" is defined as any veteran who served in the active 
military, naval or air service during a period of war.  38 
C.F.R. § 3.1(e).  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.

II. Analysis

In this case, the service department verified in March 2007 
that the Veteran had recognized guerilla service from January 
1945 to September 1945.  The findings by the service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
This category of service does not qualify the appellant for 
VA death pension benefits.  The appellant's entitlement to 
benefits is dependent upon the Veteran having specified 
qualifying service.  Such is not present in this case.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.

The law specifically excludes the Veteran's service for 
purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

III. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the Veteran had 
qualifying service to establish eligibility for nonservice-
connected death pension benefits for the appellant, the 
widow.  The record includes service department verification 
of the Veteran's service.  Because qualifying service and how 
it may be established are governed by law and regulations and 
because the service department's certification is binding, 
the Board's review is limited to interpreting the pertinent 
law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).





ORDER

The appellant does not have basic eligibility for the receipt 
of VA death pension benefits; the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


